     Case 3:20-cv-03486-B Document 9 Filed 12/01/20              Page 1 of 2 PageID 1366



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SR CONSTRUCTION INC.,                          §
                                               §
        Plaintiff/Appellant,                   §
                                               §
v.                                             §   CIVIL ACTION NO. 3:20-CV-3486-B
                                               §
HALL PALM SPRINGS, LLC,                        §
                                               §
        Defendant/Appellee.                    §

                                  MEMORANDUM ORDER

        Before the Court in this bankruptcy appeal is Appellant SR Construction, Inc. (SRC)’s

Emergency Motion for Immediate Stay Pending Appeal (Doc. 2). The motion is essentially identical

to, and seeks the same relief as, that filed by SRC in another pending action. See Emergency Mot.,

SR Construction v. RE Palm Springs LLC, et al., No. 3:20-cv-3487-B (N.D. Tex. Nov. 24, 2020), ECF

No. 2 (the “Second Appeal”). The motion in the Second Appeal was fully briefed. By separate

Memorandum Opinion and Order entered today, the Court DENIED the motion in the Second

Appeal. For the reasons set forth in that Memorandum Opinion and Order, the Court DENIES

SRC’s motion (Doc. 2) in this case, too.


        SO ORDERED.

        SIGNED: December 1, 2020.




                                              -1-
Case 3:20-cv-03486-B Document 9 Filed 12/01/20   Page 2 of 2 PageID 1367




                                        ________________________________
                                        JANE J. BOYLE
                                        UNITED STATES DISTRICT JUDGE




                                  -2-
